DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 4, and 6 have been cancelled. 
Claims 1 and 5 have been amended. 
Claims 1 and 5 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims (1 and 5) are directed towards providing a user interface for presenting a list of categories of items eligible for in-kind donation, presenting pre-defined fields to receive details of the items being donated, permitting a user to verify a transaction related to the in-kind donation of the items, as well as, providing an admin interface to review the transaction and prepare a report for statutory compliance. The independent claims are describing a process for tracking donations and providing an administrative interface to verify and track for compliance. The independent claims further provides the interface determining any error in the transaction, presenting to the user for rectification, and re-verifying with the corrected form. This is merely having the system perform a generic analysis to check in terms of any error and allowing the user to re-verify with the corrected form. The system is within the abstract idea of the commercial and legal interaction and business relation in terms of ensuring that the forms submitted are error free. There is no claim limitation beyond the aspects of 
Step 2(a)(II) considers the additional elements of the independent claim in terms of transforming the claimed invention into a practical application. The additional elements of the claims are user and admin interface. The additional elements are described in originally filed specification [24-27]. The claim limitations and originally filed specification describes the interface and other system elements as generic technological aspects to implement the abstract idea. The interface and computer aspects are generic technology used as their intended function (interface to display and collect/present information and computer to process) with no further improvement to the technology. The additional elements do not transform 
The amended claim elements of claim 1 further describe additional elements of a presentation of a form for digitally sign to verify the transaction and dependent claim 4 is associate clickable counter buttons to increase or decrease the value of the associated field. These elements are described in originally filed specification [28-32] and figures 3-5. These elements are merely providing additional aspects of the user interface in terms of the display and elements within the interface. The presentation of a form for digitally sign is using the interface to provide a user to input and the clickable buttons are interface input elements that are generic technological elements. These elements are generic technological elements that implement the abstract idea in terms of providing inputs for the user within the donation transaction system. The elements do not transform the abstract idea into a practical application. Refer to MPEP 2106.05(f) and 2106.05(g).
Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements of the claims are user and admin interface. The additional elements are described in originally filed specification [24-27]. The claim limitations and originally filed specification describes the interface and other system elements as generic technological aspects to implement the 
The amended claim elements of claim 1 further describe additional elements of a presentation of a form for digitally sign to verify the transaction and dependent claim 4 is associate clickable counter buttons to increase or decrease the value of the associated field. These elements are described in originally filed specification [28-32] and figures 3-5. These elements are merely providing additional aspects of the user interface in terms of the display and elements within the interface. The presentation of a form for digitally sign is using the interface to provide a user to input and the clickable buttons are interface input elements that are generic technological elements. These elements are generic technological elements that implement the abstract idea in terms of providing inputs for the user within the donation transaction system. The elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(g)
The claimed invention, when considered limitation by limitation and as a whole, describes a donation transaction tracking system that falls within 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Nocti [2007/0061253], Chelliah et al [5,710,887], hereafter Chelliah, and Ouimet et a [2018/0130072], hereafter Ouimet.
Regarding claim 1, Hermreck discloses a computer-implemented method for tracking in-kind donations for statutory compliance, the method comprising the steps of: 
providing a user interface on a user device, by a system, the user interface configured to: present a list of categories of items eligible of an in-kind donation (Fig 6-12, 20, and C7:27 to C9:20; Hermreck discloses an interface system that provides a user categories for donation items (mileage, monetary, and non-monetary items).), 
present pre-defined fields to receive the details of the items being donated (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).), and 
permit a user to verify a transaction related to the in-kind donation of the items (Figs 6-12 and C8:60 to C9:33; Hermreck discloses a summary page after the user has entered the item information, as well as other deduction/donation tracking elements in terms of mileage, monetary, and other transactions. The interpretation is that the claim language is merely to ; 
Hermreck discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, Hermreck does not specifically disclose that the system contains an admin interface to review the transaction and prepare a compliance report;
Stremler teaches wherein the user interface further configured to: present a form for digitally sign to verify the transaction (Figs 102-106 and paragraphs [634-638]; Stremler teaches a user interface that presents a page to require a user to log in to ensure that the transaction is performed by an authorized (verifiable) user. The “for digitally sign to verify the transaction” is intended result in terms of the presentation of a form. The claim language is not actively requiring that the user sign within the presented form but merely that the system presents a form which can be intended for a user to digitally sign to verify the transaction.)
providing an admin interface, on an admin device, by the system, the admin interface configured to: review the transaction for any errors (Figs 138-145 and paragraphs [690-700]; Stremler teaches a similar donation tracking system that provides organizations/charities with an administrative aspect that allows the administrators to review transactions in terms of , and 
prepare a report for statutory compliance (Figs 130-133 and paragraphs [678-684]; Stremler teaches a tracking system that provides organizations/charities daily reports regarding projects, transactions, disbursements, and other information. Examiner notes that Stremler teaches [468-472] that the transaction information is provided in terms of auditing (interpreted as statutory compliance).)
Hermreck discloses a tracking system for a donor to provide information regarding a transaction and Stremler teaches that a similar donation tracking system which provides transaction reports and reviews of transactions through an administrative element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler since the claimed invention is merely a combination of old elements and in the combination each element would 
Therefore, from this teaching of Stremler, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler for the purposes of the preparing of a report and reviews for the transactions allows for compliance and tracking for the charity in terms of auditing and other legal instances.
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the form presented is for digitally sign;
Nocti teaches (Fig 2 and paragraphs [33]) a similar donation transaction system that provides a form where a user is provided a form to digitally sign to verify the donation transaction. While the active functional aspect is the presentation of a form taught within the combination, Examiner 
The combination teaches a donation tracking and transaction system that provides users and admins interfaces to input and review transaction information and Nocti teaches that a similar donation transaction system provides a user with a form to digitally sign to verify the transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar donation transaction system provide a user with a form to digitally sign to verify the transaction as taught by Nocti since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the digital signature provides a higher layer of protection and verification to authorize the transaction.
Therefore, from the teaching of Nocti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar donation 
the combination teaches the above-enclosed limitations regarding a donation transaction system, however, the combination does not specifically teach that the interface determines an error, presenting the error, and permitting the user to reverify the correct information;
Chelliah teaches determine any error in the transaction, present the error to the user for rectification, permit the user to re-verify the rectified form (Fig 8A and C16:55 to C17:30; Chelliah teaches a transaction authorization system (similar to that within the donation authorization system of the combination) which has the payment handler interface checks for the proper authorization with the payment method and if the payment is not properly authorized then the interface system indicates that the payment method was not authorized and prompts the user to reenter the method-of-payment method.), and 
The combination teaches a donation tracking and processing system that provides donor and charity interfaces to enter and track transactions and Chelliah teaches a similar transaction processing system that determines an error within the transaction, presents the error to the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.
Therefore, from the teaching of Chelliah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah  for the 
The combination teaches the above-enclosed limitations where a user provides input in terms of entering the value for the donation items, however, the combination does not specifically teach that the inputs are clickable counter buttons to increase or decrease the value of the associated field; 
Ouimet teaches associate clickable counter buttons to one or more of the pre- defined fields, wherein the clickable counter buttons can be clicked to increase or decrease a value of the associated field (Figs 13c and paragraphs [139-140]; Ouimet teaches a transaction GUI that allows a user to have interface buttons to increase/decrease the value associated with an item.).  
The combination teaches an input field for the donation items where a user can enter the value of the number of items within the transaction and Ouimet teaches a similar transaction interface that provides users with a button to increase/decrease the value of the item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users an interface to enter the value in terms of the number of an item of the combination the ability to 
Therefore, from this teaching of Ouimet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users an interface to enter the value in terms of the number of an item of the combination the ability to have a similar transaction system provide a user with an interface that has buttons to increase/decrease the value of the item as taught by Ouimet for the purposes of the increase/decrease button provides an easier user interface to declaring the number/value of an item with just the click of a button.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Chelliah et al [5,710,887], hereafter Chelliah.
Regarding claim 5, Hermreck discloses a computer-implemented method for tracking in-kind donations for statutory compliance, the method comprising the steps of: 
providing a user interface on a user device, by a system, for receiving details of one or more items for in-kind donation (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).); 
providing, through the user interface, a list of categories of items eligible for an in-kind donation (Fig 6-12, 20, and C7:27 to C9:20; Hermreck discloses an interface system that provides a user categories for donation items (mileage, monetary, and non-monetary items).); 
providing, through the user interface, pre-defined fields to receive detail of the one or more items being donated (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).); 
receiving, through the user interface, the detail of the one or more items (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).); 
verifying, through the user interface, the detail of the one or more items; receiving a verification of a transaction of the in-kind donation of the one or more items, through the user interface (Figs 6-12 and C8:60 to C9:33; Hermreck discloses a summary page after the user has entered the item information, as well as other deduction/donation tracking elements in terms of mileage, monetary, and other transactions. The interpretation is that the user can review the item information and value before clicking “done” for the item donation page (interpreted as verify through the interface).); 
Hermreck discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, Hermreck does not specifically disclose that the system contains an admin interface to review the transaction and prepare a compliance report;
Stremler teaches providing an admin interface, on an admin device, by the system; reviewing, through the admin interface, the transaction for any errors (Figs 138-145 and paragraphs [690-700]; Stremler teaches a similar donation tracking system that provides organizations/charities with an administrative aspect that allows the administrators to review transactions in terms of approving or denying (interpreted as any errors).); 
preparing, through the admin interface, a report for statutory compliance (Figs 130-133 and paragraphs [678-684]; Stremler teaches a tracking system that provides organizations/charities daily reports regarding projects, transactions, disbursements, and other information. Examiner notes that Stremler teaches [468-472] that the transaction information is provided in terms of auditing (interpreted as statutory compliance).).
Hermreck discloses a tracking system for a donor to provide information regarding a transaction and Stremler teaches that a similar donation tracking system which provides transaction reports and reviews of transactions through an administrative element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
Therefore, from this teaching of Stremler, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler for the purposes of the preparing of a report and reviews for the transactions allows for compliance and tracking for the charity in terms of auditing and other legal instances.
The combination teaches the above-enclosed limitations regarding a donation transaction system, however, the combination does not specifically teach that the interface determines an error, presenting the error, and receiving a corrected form; 
Chelliah teaches determining, by the system, any error in the transaction; presenting, through the user interface, the error for rectification; and receiving, through the user interface, a corrected form (Fig 8A and C16:55 to C17:30; Chelliah teaches a transaction authorization system (similar to that within the donation authorization system of the 
The combination teaches a donation tracking and processing system that provides donor and charity interfaces to enter and track transactions and Chelliah teaches a similar transaction processing system that determines an error within the transaction, presents the error to the user and permits the user to reenter/correct the information within the transaction, and then reverifying to complete the transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the proper donation payment method allows for a person to compete their donation and 
Therefore, from the teaching of Chelliah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah  for the purposes of the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.   
 
Response to Arguments
In response to the arguments filed January 24, 2022 on pages 5-9 regarding the 35 USC 101 rejection, specifically that the claimed invention is not directed towards an abstract idea. 
Examiner respectfully disagrees.
The arguments describe the rejection in terms of the claimed invention being directed towards an abstract idea of commercial or legal interaction and business relation. The arguments on page 5-6 state that the claimed invention is directed towards a novel interface that are not directed towards an abstract idea. Examiner notes that there is no specific argument or description as to how the claims are directed towards the novel interface. The mere allegation of novelty or improvements is not a proper response in terms of overcoming the 35 USC 101 rejection. 
The second arguments (pg. 6) are directed towards the interface and computer elements. Applicant asserts that the interface and computer elements are improvements and advancements in existing technologies. Again, as stated above, this is merely an assertion of novelty and improvement in technology. The argument lacks specific claim language and originally filed specification support in the matter. Examiner notes, and considered in the rejection above, originally filed specification [24-27]. The claim limitations and originally filed specification describes the interface and other system elements as generic technological aspects to implement the 
The third arguments (pg. 6-7) discuss the additional elements of the claimed invention and the consideration provided within step 2(a)(II) and 2(b). Applicant asserts that the interface solves a long-standing and unsolved problem, however, Examiner notes that no specific claim limitation or specification paragraphs is provided. The argument discusses paragraph [2] however the cited paragraph merely discusses that in-person donations is highly unorganized that makes tracking and reporting a daunting task but that is merely an allegation. There is no improvement or description of the interface or computer elements being improvements of the technology. The interface and computer elements merely implement the abstract idea. This is provided within the claim limitation that the interface and computer elements provide a user the ability to perform the donation tracking. This is specific to the MPEP 2106.05(f) that describes, “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” Merely having a computer and providing the interface for the user to perform the transactional elements of the donation tracking is not integrating the abstract idea into a practical application nor are they significantly more than the identified abstract idea.
The arguments continue on pages 7-9 are directed towards the claim rejection for claims 2-4 and 6. While these claim limitations have been rejected, the claim limitations have been brought up within claims 1 and 6. The rejection above has been updated in terms of the elements being further aspects of the identified abstract idea and further describing the additional elements without being significantly more or transformed into a practical application. The amended claim elements describe aspects of other functions and aspects that the user and admin can provide within the interface, but there is no specific claim limitation that describes an additional element that 
Lacking any further arguments, claims 1 and 5 are maintaining the 35 USC 101 rejection for being directed towards non-eligible subject matter, as rejected above in light of the amended and cancelled claim elements.
In response to the arguments filed January 24, 2022 on pages 9-14 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not disclosed by the cited prior art. 
Examiner respectfully disagrees.
The arguments discuss Hermreck in terms of a donation tracking system for a user interface and the arguments state that the claimed interface allows a user to donate non-monetary items without the need for paper form filing and record keeping. The arguments further describe that the claimed invention is directed towards agencies that receive donations. Examiner notes that the arguments do not provide additional aspects as to the specific claim limitations that Hermreck does not teach. Further, the arguments are describing elements that are not within the claims, as currently written. There is no claim limitation that requires the lack of written forms and paper filing and further that the interface is required to be 
The arguments discuss the combination with Stremler in terms of Stremler being directed towards financial accounting. Further, the arguments discuss that Applicant disagrees with the non-functional descriptive material interpretation for the claim limitation “for any errors”. The arguments do not traverse or argue specific aspects of the interpretation. There is no discussion or specification language as to the Applicant providing evidence that would overcome the non-functional disagreement. As such, the nonfunctional interpretation is maintained for the data representation. The arguments then discuss Stremler in terms of not teaching determining error in a transaction. While the arguments discuss that this is critical for compliance there is no claim language or argument beyond the assertion that Stremler does not teach the determination step. Examiner further notes that the error determination step is not relied upon from Stremler within the combination but Chelliah teaches the specific limitation of the error determination. Stremler teaches that the system can review the transaction within the admin interface. 

The arguments continue on pages 11-13 in terms of claim 5. The arguments discuss the rejection of the combination of Hermreck in view of Stremler and that the rejection is traversed for the reasons explained for claim 1. Examiner notes that claim 1 arguments had no specific arguments beyond general assertions that the cited prior art does not teach the claim limitations. Examiner notes that the reply follows the response to claim 1 as the response for claim 5. As such, claim 5 is maintaining the 35 USC 103 rejection for being obvious over the prior art, as cited above in light of the amended claim elements. 

Lacking any further arguments Claims 1 and 5 are maintaining the 35 USC 103 rejection for being obvious over the prior art, as rejected above in light of the amended claim elements. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kircher et al [2015/0221001] (prescription medication donation);
Hungerford et al [2012/0203707] (donation tracking that includes in-kind donation categories);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689